PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARIE MURRELL; KATRINA LITTLE;           
WALTER LITTLE, a minor; DARRYL
LITTLE, a minor, by their next friend
and Guardian, Katrina Little,
                Plaintiffs-Appellants,
                                                No. 00-2411
                  v.
THE OCEAN MECCA MOTEL,
INCORPORATED,
              Defendant-Appellee.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                Frederic N. Smalkin, District Judge.
                            (CA-00-428-S)

                        Argued: May 8, 2001
                       Decided: August 7, 2001

      Before MICHAEL and GREGORY, Circuit Judges, and
        Arthur L. ALARCON, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.


Reversed and remanded by published opinion. Judge Michael wrote
the opinion, in which Judge Gregory and Senior Judge Alarcon
joined.


                             COUNSEL

ARGUED: James Patrick Gillece, Jr., MCGUIRE WOODS, L.L.P.,
Baltimore, Maryland, for Appellants. Lisa L. Walker, WHITEFORD,
2                 MURRELL v. OCEAN MECCA MOTEL
TAYLOR & PRESTON, L.L.P., Baltimore, Maryland, for Appellee.
ON BRIEF: Elena D. Marcuss, MCGUIRE WOODS, L.L.P., Balti-
more, Maryland, for Appellants. Edward M. Buxbaum, WHITE-
FORD, TAYLOR & PRESTON, L.L.P., Baltimore, Maryland, for
Appellee.


                              OPINION

MICHAEL, Circuit Judge:

   Marie Murrell, who is white, checked into the Ocean Mecca Motel
while the rest of her party remained in the car. Within minutes the
motel discovered that the other members of Murrell’s party were Afri-
can American, and the entire party was promptly evicted without
explanation. Murrell and the members of her party sued the motel
under 42 U.S.C. § 1981(a), alleging that the motel interfered with
their right to contract on account of their race. The district court
granted the motel’s motion for summary judgment. We reverse
because the plaintiffs have established a prima facie case and have
proffered sufficient evidence for a rational jury to conclude that the
motel’s stated reason for their eviction is pretext for discrimination.

                                   I.

   Because the plaintiffs were the nonmovants in the summary judg-
ment proceedings, we construe the facts in the light most favorable
to them, drawing all justifiable inferences in their favor. See Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1996). On July 30, 1999,
Marie Murrell took her two young grandsons (ages seven and five)
and their mother, Katrina Little, on a weekend trip to the beach in
Ocean City, Maryland. Murrell is white, and the Littles are African
American. The party made the trip from the Littles’ apartment near
Washington, D.C., to Ocean City, arriving late on Friday afternoon.
Murrell and Little had not reserved a room, and they were unable to
find accommodations at the first three motels they tried. Finally, the
party stopped at the Ocean Mecca Motel. Murrell went into the office
to inquire about a room while the Littles remained in the car. Two
motel employees, William Charrier (the desk clerk) and Lacey Mur-
                   MURRELL v. OCEAN MECCA MOTEL                        3
phy, were in the office at the time. Murrell told Charrier that she
needed a room for four, two adults and two children, and Charrier
said that rooms were available. Charrier assigned Murrell a room on
the south side of the motel for two nights and Murrell paid the bill
in advance with $544 in cash. Murrell then left the office and drove
her party to a parking spot near the assigned room. As soon as the
Murrell party deposited its bags in the room, the children headed for
the outdoor pool, followed by Murrell, their grandmother. Little, who
stayed behind to fill the ice bucket, called the front desk for the loca-
tion of the ice machine. Charrier, who had taken Little’s call, hap-
pened to be looking out the office window as Little left the room and
headed to the ice machine. Upon seeing Little, Charrier realized for
the first time that the Murrell party was interracial.

   Within about five minutes Little joined the rest of her party at the
motel’s pool. Immediately thereafter, Charrier appeared at the pool
and confronted Murrell and Little. According to Murrell and Little,
Charrier demanded in a loud, stern voice that they leave the motel
immediately. When Murrell asked him why they had to leave, Char-
rier repeated, "you’ll have to leave right now." Little then asked Char-
rier, "what did we do?" Instead of answering Little’s question,
Charrier said, "I want you off my premises now." Murrell and Little
say that despite their repeated requests, they were not told why they
were being thrown out of the motel.

   Charrier presents a different version of the events. According to
Charrier, Lacey Murphy, the other motel employee on duty, walked
out to the pool to make a routine check. When she returned to the
office, Murphy told Charrier that there appeared to be "too many peo-
ple" in Murrell’s room. (The motel claims that its south-side rooms,
where Murrell was assigned, have a four-person limit.) Charrier
immediately went out to the pool to confront Murrell and Little. He
claims that when he inquired about the number in her party, Murrell
admitted that there were five. According to Charrier, he then told
Murrell that he did not "have a room big enough" for five people.
Charrier says that Little pointed out that one in their party was "only
a baby," but Charrier replied, "all children count." Charrier contends
that he was enforcing the motel’s policy that no more than four guests
were allowed to occupy a south-side room.
4                  MURRELL v. OCEAN MECCA MOTEL
   We pause to mention that Murrell and Little proffered evidence to
contradict the motel’s assertion that there was a fifth person (a baby)
in the Murrell party and that the motel had a four-person limit for
south-side rooms. First, although Little did have a daughter who was
six months old at the time, the baby was at home with her father while
Murrell, Little, and the two boys went to Ocean City for the weekend.
This was confirmed in testimony by Murrell, Little, the two boys, and
the baby’s father. The family’s testimony is also supported by an
admission by Charrier, who inspected the Murrell party’s room right
before the party removed its belongings. Charrier has a clear recollec-
tion of what he saw: luggage on the floor and the bed, with a few arti-
cles of clothing removed. Charrier, as he recalls, did not see any
articles for the care or entertainment of a baby, such as diapers, diaper
bags, formula, bottles, or baby toys. Second, Murrell and Little prof-
fered evidence to refute the motel’s claim that the Murrell party was
evicted because its room had a four-person limit. The motel’s bro-
chure and web site stated that all rooms had between a five- and
seven-person limit. There was no mention of any room with a four-
person limit. Further, on every other occasion when guests exceeded
the room limit, they were given the option of renting a second room
or a larger room. Although a second room was available when the
Murrell party was evicted, Charrier did not offer the party another
room.

   We return to the events occurring at the time the Murrell party was
being evicted. After Charrier told Murrell that her party would have
to leave the motel, Murrell and her family retrieved their belongings
from the room, and Murrell went to the front desk to get her money
back. When Charrier handed her the cash, he said that he was with-
holding fifty dollars for the cost of cleaning the room. Murrell
demanded a full refund, pointing out that her party had been in the
room for less than ten minutes. Charrier argued with Murrell, but he
eventually refunded the entire amount. Before she left the office,
Murrell told Murphy, the other motel employee, that she was being
asked to leave because of race discrimination. Murphy did not
respond. As Murrell headed to her car, she met a party of two, an
African American man and a white man, coming into the motel. Mur-
rell said to the men, "I’m with black people and they’re throwing me
out." The two men mentioned Murrell’s race discrimination complaint
when they went into the motel office. Murphy, who was at the desk,
                   MURRELL v. OCEAN MECCA MOTEL                         5
told the men that Murrell had been evicted because she had too many
persons in her room. The men rented a room without difficulty.

   Murrell, Little, and Little on behalf of her two minor sons sued the
motel under 42 U.S.C. § 1981(a), alleging that the motel had unlaw-
fully interfered with their right to contract on account of their race.
The district court granted the motel’s motion for summary judgment,
concluding that: "where a group of individuals of different races is
evicted all of a piece, there is insufficient circumstantial evidence to
carry their individual claims to trial, absent at least some other evi-
dence, such as a history of discrimination." The plaintiffs now appeal,
and we review the district court’s grant of summary judgment de
novo. See Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,
1167 (4th Cir. 1988).

                                   II.

    Section 1981 outlaws race discrimination in the making and
enforcement of private contracts. The statute provides that "[a]ll per-
sons . . . shall have the same right . . . to make and enforce contracts
. . . as is enjoyed by white citizens." 42 U.S.C. § 1981(a). This right
extends, for example, to "the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges,
terms, and conditions of the contractual relationship." Id. § 1981(b).
Section 1981 only proscribes purposeful discrimination, see Gen.
Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 391 (1982),
and applies to "an innkeeper’s discriminatory eviction of a guest on
the basis of race," Evans v. Holiday Inns, Inc., 951 F. Supp. 85, 88
(D. Md. 1997).

   In this case the plaintiffs do not point to any direct evidence of dis-
crimination. As a result, the question is whether the plaintiffs have
proffered circumstantial evidence of discrimination sufficient to sat-
isfy the familiar McDonnell Douglas framework for proof. See
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); see also
Patterson v. McLean Credit Union, 491 U.S. 164, 186 (1989); Haw-
kins v. Pepsico, Inc., 203 F.3d 274, 278 (4th Cir.), cert. denied, 121
S. Ct. 181 (2000). Under the McDonnell Douglas proof scheme the
plaintiff must first establish a prima facie case of discrimination. See
St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993). Once the
6                  MURRELL v. OCEAN MECCA MOTEL
plaintiff establishes a prima facie case, the defendant must respond
with evidence that it acted with a legitimate, nondiscriminatory rea-
son. See id. at 506-07. If the defendant makes this showing, the plain-
tiff must then present evidence to prove that the defendant’s
articulated reason was pretext for unlawful discrimination. See id. at
507-08. Although the evidentiary burdens shift back and forth under
the McDonnell Douglas framework, "[t]he ultimate burden of per-
suading the trier of fact that the defendant intentionally discriminated
against the plaintiff remains at all times with the plaintiff." Tex. Dep’t
of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981). Turning to this
case, we conclude, for the reasons set forth below, that the plaintiffs
have established a prima facie case of discrimination and have prof-
fered sufficient evidence to show that the motel’s explanation for their
eviction is pretext for discrimination. The district court thus erred in
granting summary judgment in favor of the motel.

                                   A.

   A plaintiff makes out a prima facie case under § 1981 of discrimi-
nation in hotel accommodations when she demonstrates that (1) she
is a member of a protected class, (2) she sought to enter into or had
a contract with a hotel for accommodations, (3) she met the hotel’s
standard requirements for occupancy, and (4) she was denied accom-
modations that were available to guests outside of the protected class.
Cf. Evans, 951 F. Supp. at 89 (stating similar test for establishing a
prima facie case of race discrimination in denying hotel accommoda-
tions); cf. also Christian v. Wal-Mart Stores, Inc., 252 F.3d 862, 872
(6th Cir. 2001) (adopting similar test when an African American cus-
tomer was evicted from a store); Callwood v. Dave & Buster’s, Inc.,
98 F. Supp. 2d 694, 707 (D. Md. 2000) (applying similar formulation
to claim that restaurant provided inferior service to African American
patrons). The plaintiffs here can establish a prima facie case of dis-
crimination on the basis of race.

   First, the plaintiffs are members of a protected class. The plaintiffs
were traveling in one party made up of three African Americans (Lit-
tle and her two children) and one white person (Murrell). "It is well-
settled that a claim of discrimination based on an interracial relation-
ship or association is cognizable under Section 1981." Rosenblatt v.
Bivona & Cohen, P.C., 946 F. Supp. 298, 300 (S.D.N.Y. 1996). It is
                  MURRELL v. OCEAN MECCA MOTEL                        7
also well established that both whites and members of racial minori-
ties may sue for violations of § 1981. See McDonald v. Santa Fe
Train Transp. Co., 427 U.S. 273, 286-87 (1976); Fiedler v. Marum-
sco Christian Sch., 631 F.2d 1144, 1150 (4th Cir. 1980) (holding that
a white student expelled for dating a black student could sue under
§ 1981). Second, the plaintiffs had a contract for motel accommoda-
tions, and they were entitled to enjoy the benefits and privileges of
that contract. See 42 U.S.C. § 1981(a). Third, the plaintiffs met the
motel’s standard requirements for occupancy. They paid in full with
cash when they checked in. Because there were only four in their
party, they did not exceed the four-person-per-room limit now alleged
by the motel. In addition, their conduct was not in any way unruly or
objectionable. Fourth, the plaintiffs were denied accommodations that
were available to members outside of the protected class. There were
parties at the motel whose members were all of the same race. The
plaintiffs, however, were the only party asked to leave the motel. In
sum, the plaintiffs can establish each of the four elements of a prima
facie case of race discrimination under § 1981.

                                  B.

   Because the plaintiffs have established a prima facie case, the bur-
den shifts to the motel to offer a legitimate, nondiscriminatory reason
for the eviction. See, e.g., Hicks, 509 U.S. at 506-07. The motel con-
tends that the plaintiffs were evicted because the number in their party
exceeded the maximum guest capacity for their room. This explana-
tion is sufficient to shift the burden to the plaintiffs, who must show
that "the legitimate reasons offered by the defendant were not its true
reasons, but were a pretext for discrimination." Burdine, 450 U.S. at
253. In Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 148
(2000), the Supreme Court elaborated on the plaintiff’s burden in
rebutting the defendant’s explanation. The question in Reeves was
"whether a defendant is entitled to judgment as a matter of law when
the plaintiff’s case consists exclusively of a prima facie case of dis-
crimination and sufficient evidence for the trier of fact to disbelieve
the defendant’s legitimate, nondiscriminatory explanation for its
action." Id. at 137. The Supreme Court held that in appropriate cir-
cumstances "a plaintiff’s prima facie case, combined with sufficient
evidence to find that the [defendant’s] asserted justification is false,
may permit the trier of fact to conclude that the [defendant] unlaw-
8                   MURRELL v. OCEAN MECCA MOTEL
fully discriminated." Id. at 148. See also id. at 147 (reiterating that "it
is permissible for the trier of fact to infer the ultimate fact of discrimi-
nation from the falsity of the [defendant’s] explanation" (emphasis in
original)). Once a plaintiff has established a prima facie case and
shown the defendant’s explanation to be false, the plaintiff need not
submit additional evidence of discrimination unless "no rational fact-
finder could conclude that the action was discriminatory." Id. at 148.
See also EEOC v. Sears Roebuck & Co., 243 F.3d 846, 852 (4th Cir.
2001). In this case the plaintiffs have proffered sufficient evidence to
show that the motel’s explanation is false. They have also submitted
additional evidence of discrimination. As a result, a rational factfinder
could conclude that the motel’s explanation is pretext for discrimina-
tion.

   There is ample evidence for a factfinder to conclude that the
motel’s explanation is false. The motel claims that the plaintiffs were
evicted because they were a party of five, including a baby, and that
their room had a four-person capacity. Murrell and Little insist that
there were only four persons in their party, two adults and two boys,
ages seven and five. Murrell, Little, and the two boys testified that
Little’s baby was not with them on the trip to Ocean City. This is con-
firmed by the baby’s father, who testified that he kept the baby in
Washington while the others went to Ocean City. The motel does not
claim that it made a good faith mistake on the number of people in
the Murrell party. Instead, Charrier claims that he saw Little holding
a baby at the pool. Charrier claims that he then asked Murrell "if
everyone [there] was in their party, both the children, [two adults] and
the baby," and that Murrell answered, "Yes." The plaintiffs, in turn,
point to evidence that undermines Charrier’s credibility on whether he
saw a baby in the Murrell party. The plaintiffs note that Charrier
admitted that he did not see any articles for the care of a baby when
he inspected the plaintiffs’ room. The plaintiffs also note that the per-
room guest limits stated in the motel’s web site and brochure are
inconsistent with Charrier’s assertion that Murrell’s room had a four-
person limit. One side or the other is not telling the truth. A summary
judgment proceeding is, of course, "not the proper forum for assess-
ing the relative weight of conflicting evidence." Potomac Valve &
Fitting Inc. v. Crawford Fitting Co., 829 F.2d 1280, 1285 n.10 (4th
Cir. 1987). Because at this stage we view the facts in the light most
favorable to the plaintiffs, we must assume that there were four per-
                   MURRELL v. OCEAN MECCA MOTEL                        9
sons in the plaintiffs’ party, and therefore the motel’s explanation for
evicting the plaintiffs is false.

   In addition to discrediting the motel’s explanation, the plaintiffs
have submitted additional evidence of discrimination. Murrell, who is
white, checked into the motel without any trouble. When Murrell
checked in, the motel employees were not aware that her party was
interracial in composition. When the motel employees discovered,
within ten or fifteen minutes, that the Murrell party was interracial,
the party was promptly evicted. According to Murrell and Little, they
were not given any explanation for the motel’s action. Their party was
the only one evicted from the motel. There was "no apparent reason"
for the plaintiffs’ eviction other than their respective races. Houston
v. Benttree, Ltd., 637 F.2d 739, 741 (10th Cir. 1980).

   The motel relies on the fact that the other interracial party at the
motel had no difficulty. However, this party arrived at the motel right
after the plaintiffs accused the motel of race discrimination in evicting
them. A rational factfinder could conclude that the motel did not dis-
criminate against the second party because the motel wanted to avoid
being accused of back-to-back incidents of discrimination. The motel
also relies on the fact that Murphy told the second party that Murrell
was evicted because she had too many people in her room. This may
only establish that the motel came up with an after-the-fact explana-
tion after the Murrell party was evicted. According to the plaintiffs,
Charrier, who ordered them to leave, gave them no explanation for
their eviction. A rational factfinder could conclude that Murphy made
up the explanation when the second party arrived and reported that
Murrell had just said that she had been evicted because she was "with
black people."

   In sum, the plaintiffs have proffered sufficient evidence to create
genuine and material factual issues regarding whether the motel, in
evicting the plaintiffs, interfered with their right to contract because
of their race, in violation of 42 U.S.C. § 1981(a). Accordingly, we
reverse the district court’s grant of summary judgment in favor of the
motel and remand for further proceedings consistent with this opin-
ion.

                                       REVERSED AND REMANDED